DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/21 has been entered.

Response to Amendment
The Amendment filed 1/28/21 has been accepted and entered.  Accordingly, Claims 1, 13, 15, 17, and 19 have been amended.  
Claims 1-8, 10-13, 15-17, and 19-20 are pending in this application. 
In view of the amendment to claims 1, 13, and 17, the previous rejection to claims 1-8, 10-13, 15-17, and 19-20 under 35 U.S.C. 112(b) is withdrawn.  


Allowable Subject Matter
Claims 1-8, 10-13, 15-17, and 19-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
wherein the output data includes an estimate of a bandwidth gain that would be provided by the LAA transmission” (claim 1); “determine a probability of at least a predefined number of consecutive channels being free in a band within the geographical area based on the average channel utilization values; and determine that the probability of at least a predefined number of consecutive channels being free in a band within the geographical area exceeds a threshold percentage, wherein the output data indicates that the one or more of the channels of the unlicensed spectrum are in the band and can be used for carrier aggregation in the band during the LAA transmissions” (claims 13, 17). The closest prior art found, which was previously cited, is as follows:

Mohammad Mirzaei et al. (U.S. Patent Application Publication No. 2016/0088441), which is directed to wireless local area network channel scanning; and teaches that a channel us determination module complies channel use information from multiple mobile devices to crowdsource WLAN channel use; channel use determination module collects information that includes raw data indicating locations of the mobile devices; channel use determination module process the raw data to determine frequency of use of WLAN channels organized by location regions; 
Chen et al. (U.S. Patent Application Publication No. 2020/0228997), which is directed to long term evolution (LTE) system operating in an unlicensed spectral band with active network discovery and optimization of the unlicensed channels; and teaches that an access controller determines whether there is a clear channel and if not, carrier sensing adaptive transmission algorithm is used to apply time-division multiplexing based access techniques to LTE-U cells based on long-term carrier sensing of co-channel activities of the competing technologies; 

Viorel et al. (U.S. Patent Application Publication No. 2017/0332353), which is directed to systems and methods for LTE allocation in a shared unlicensed spectrum; and teaches that the target band includes at least two adjacent pairs of contiguous radio frequency channels (par [0008]); determining that a first one of the contiguous RF channels is occupied by a non-LTE carrier, allocating an LTE carrier to a second one of the contiguous RF channels (par [0008]). 

None of these references, taken alone or in any reasonable combination, teach the claims as recited, “wherein the output data includes an estimate of a bandwidth gain that would be provided by the LAA transmission” (claim 1); “determine a probability of at least a predefined number of consecutive channels being free in a band within the geographical area based on the average channel utilization values; and determine that the probability of at least a predefined number of consecutive channels being free in a band within the geographical area exceeds a threshold percentage, wherein the output data indicates that the one or more of the channels of the unlicensed spectrum are in the band and can be used for carrier aggregation in the band during the LAA transmissions” (claims 13, 17) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E SONG/Primary Examiner, Art Unit 2414